     Case 5:18-cv-01075-GW-KS Document 33 Filed 03/23/21 Page 1 of 1 Page ID #:344




 1
 2
 3                                                                  JS-6
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      MICHAEL ANTHONY HANFORD, ) NO. EDCV 18-1075-GW (KS)
11                                      )
                      Petitioner,
12            v.                        )
                                        ) JUDGMENT
13                                      )
      M.E. SPEARMAN                     )
14
                      Respondent.       )
15
      _________________________________ )
16
17
18          Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19    States Magistrate Judge,
20
21         IT IS ADJUDGED that this action is dismissed with prejudice.
22
23    DATED: March 23, 2021                       _____________________________________
24                                                           GEORGE H. WU
                                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
